Case 1:17-cv-05507-AKH Document 36-6 Filed 01/18/19 Page 1 of 8




            EXHIBIT 5
        Case 1:17-cv-05507-AKH Document 36-6 Filed 01/18/19 Page 2 of 8


                                                                             Page 1
 1

 2                    UNITED STATES DISTRICT COURT
 3                                    FOR THE
 4                  SOUTHERN DISTRICT OF NEW YORK
 5

 6   CLAUDINNE FELICIANO,                                 )
 7                     Plaintiff,                         )    Civil Action No.
 8            vs.                                         )    1:17-CV-5507(AKH)
 9   CORELOGIC RENTAL PROPERTY                            )
10   SOLUTIONS, LLC,                                      )
11                     Defendants.                        )
12   - - - - - - - - - - - - - - - - - -)
13

14

15

16                  DEPOSITION OF JEREMY HARRISON
17                           New York, New York
18                    Thursday, December 20, 2018
19

20

21

22

23   Reported by:
24   LEONORA L. WALKER
25   JOB NO. 151839

                        TSG Reporting - Worldwide   877-702-9580
           Case 1:17-cv-05507-AKH Document 36-6 Filed 01/18/19 Page 3 of 8


                                                                                Page 22
 1                                    J. HARRISON
 2   background screening reports from Safe Rent?
 3               A        Yes.      That is my understanding.
 4               Q        Okay.       All right.           I want to show you
 5   another document.           We will talk about this in more
 6   depth later.
 7                        MR. ST. GEORGE:               If I can have the court
 8               reporter pull out from the stack of papers that
 9               have been provided, the documents that are
10               Bates labeled 16 through 24, and hand those to
11               the witness and mark that as Exhibit 3.
12                        (Whereupon Exhibit 3 was marked for
13               identification on this day.)
14               Q        Mr. Harrison, do you recognize this
15   document?
16               A        I do.
17               Q        Again, I will represent to you this was
18   a document that was produced to us by Related in
19   response to the subpoena.
20                        What do you understand this document to
21   be?
22               A        This is a risk assessment score that is
23   received from CoreLogic -- Safe Rent.
24               Q        And when you say "risk assessment
25   score," are you referring to what is reflected on this

                           TSG Reporting - Worldwide   877-702-9580
        Case 1:17-cv-05507-AKH Document 36-6 Filed 01/18/19 Page 4 of 8


                                                                          Page 23
 1                                 J. HARRISON
 2   page as the lease decision "declined," and then there
 3   is a hyphen, and then it says "505"?
 4            A        Yes, that is.
 5            Q        Okay.       And what do you understand this
 6   lease decision score to be?
 7            A        So this -- my understanding is that this
 8   is a composite of a risk model.
 9            Q        Okay.       So if I can understand you
10   correctly, this is a score that is generated by
11   CoreLogic that is meant to assess the applicant's risk
12   to Hunter's Point?
13            A        Yes, that is accurate.
14            Q        Okay.       When you say "risk," what do you
15   mean by that?     What type of risk?
16            A        Based on a number of factors, income to
17   debt, negative lines of credit history, evaluating if
18   there is current bankruptcy, and unsettled negative
19   lines of credit, judgments, or tax liens.
20            Q        Okay.       It looks like there is a range of
21   scores here.     If I look under the lease decision
22   decline, and I see the number 200, and then I see it
23   going up to the number of 800.                  Do you see that?
24            A        I do.
25            Q        Do you have an understanding of what

                        TSG Reporting - Worldwide   877-702-9580
        Case 1:17-cv-05507-AKH Document 36-6 Filed 01/18/19 Page 5 of 8


                                                                          Page 24
 1                                 J. HARRISON
 2   that range represents?
 3            A        Yes.
 4            Q        And what is that?
 5            A        Anything under a score of 550 and below
 6   is an automatic rejection; 550 to 599 would be a
 7   conditional approval.          Anything over 600 would be
 8   automatic approved.
 9            Q        Okay.       Do you know who set those
10   parameters for decline, conditional approval, or
11   acceptance?    Was it Safe Rent or Related Management?
12            A        Related Management sets the scores.                The
13   algorithm was set by CoreLogic.
14            Q        Looking at this document, does this
15   lease decision pertain to any particular applicant?
16            A        It pertains to Claudinne Feliciano.
17            Q        Okay.       And can you tell what her score
18   is from this piece of paper?
19            A        Yes, I can.
20            Q        What is it?
21            A        505.
22            Q        Based on your testimony, would a 505
23   score fall within decline range?
24            A        Yes, it would.
25            Q        Okay.       Do you have an understanding of

                        TSG Reporting - Worldwide   877-702-9580
        Case 1:17-cv-05507-AKH Document 36-6 Filed 01/18/19 Page 6 of 8


                                                                          Page 70
 1                                 J. HARRISON
 2   was a template that was generated by CoreLogic.                Did
 3   Hunter's Point make use of these templates and send out
 4   these templates to the applicant?
 5            A        We did not.
 6            Q        It's just there in case Hunter's Point
 7   did not actually use these adverse action letters?
 8            A        That is correct.
 9            Q        This -- just taking the document as a
10   whole, Related 16 through Related 24, after a request
11   for background screening was submitted to Safe Rent,
12   how long would it take to receive this information back
13   from Safe Rent?
14            A        It would be immediate.
15            Q        So it's fair to say this was an
16   electronic process?
17            A        Yes.
18            Q        Okay.       And was the speed with which this
19   information was delivered back to Hunter's Point, was
20   that an important consideration for Hunter's Point in
21   determining Safe Rent as the background screen
22   provider?
23                     MR. FISHMAN:            Objection.
24            A        That I don't know if that was the reason
25   for us using Safe Rent.

                        TSG Reporting - Worldwide   877-702-9580
        Case 1:17-cv-05507-AKH Document 36-6 Filed 01/18/19 Page 7 of 8


                                                                            Page 75
 1                                  J. HARRISON
 2            Q        And for this applicant, Ms. Feliciano,
 3   it appears the last box is checked.                       Do you see that?
 4            A        I do.
 5            Q        Okay.        "Credit reports received for
 6   adult household members raise doubt about the ability
 7   to make consistent and timely rent payments based upon
 8   a composite score calculated."                   Do you see that?
 9            A        Yes.
10            Q        Do you have an understanding of what
11   that phrase means?
12            A        Yes.
13            Q        What does that mean?
14            A        That is referring to the lease decision
15   505 score.
16            Q        So if this box is checked it's because
17   the lease decision score fell within the decline range
18   for the applicant?
19            A        That is correct.
20            Q        And this box can be checked in
21   conjunction with up to six additional other boxes on
22   this letter, correct?
23            A        Yes.
24            Q        But only one box has to be checked --
25   let me rephrase it.

                        TSG Reporting - Worldwide   877-702-9580
        Case 1:17-cv-05507-AKH Document 36-6 Filed 01/18/19 Page 8 of 8


                                                                          Page 106
 1                                  J. HARRISON
 2            Q        I believe you testified a minute ago
 3   that it's your understanding that the score model
 4   includes the mere fact that somebody was sued by a
 5   landlord in a housing court case regardless of what
 6   happened?
 7            A        Yes, but I don't know how that's
 8   factored in though.
 9            Q        You don't know if it's given a lot of
10   weight, a little bit of weight, something in between?
11            A        That is correct.
12            Q        You don't know that?
13            A        I don't know.
14            Q        It's your understanding that's not
15   something that Related knows either, correct?
16            A        That's correct.
17            Q        So it's fair to say then that this 505
18   score -- because on page 21 of Exhibit 3, which
19   references a landlord-tenant court file case or a case
20   that was found about the applicant, that that
21   information went into the calculation of the score of
22   505?
23            A        I believe so.
24                     MR. ST. GEORGE:                Object to the form.
25            Q        And so is it fair to say then that the

                        TSG Reporting - Worldwide   877-702-9580
